EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nicole Tepe on 2-11-2021.
The application has been amended as follows: 
Claims 1-13 are canceled.  

Claim 14 has been amended as follows:
In lines 10-11, “by variable height adjustment means, the variable height adjustment means configured” has been amended to — by at least one actuator, the at least one actuator configured—

Claim 19 has been amended as follows:
In line 1, “the drive means comprise” has been amended to — the foldable drive system comprises —

Claim 20 has been amended as follows:
In line 1, “the drive means comprise” has been amended to — the foldable drive system comprises —

Claim 22 has been amended as follows:
In line 2, “the drive means comprise” has been amended to — the foldable drive system comprises —
In line 4, “a shaft” has been amended to — the drive shaft —

Claim 23 has been amended as follows:
In lines 5-8, “the primary box is operably connected to the secondary gearbox by an inner shaft and outer shaft to actuate the secondary gearbox” has been amended to — the primary box is operably connected to the secondary gearbox by the drive shaft to actuate the secondary gearbox; the drive shaft comprising an inner shaft and outer shaft connected to each other by the universal joint;—
In lines 11-13, “weeds; and the universal joint is timed to allow rotation of the first and second frame members relative to each other.” has been amended to — weeds.—

Claim 24 has been amended as follows:
In line 1, “The implement of claim 15 wherein:” has been amended to — The implement of claim 15 wherein: the first frame member is provided with a primary gearbox; —
In lines 2-3, “connected by a shaft” has been amended to — connected by a second drive shaft—
In lines 7-8, “the at least one rotatable blade” has been amended to —at least one rotatable blade—

Claim 25 has been amended as follows:
In line 2, “the shaft” has been amended to — the second drive shaft—

Claim 26 has been amended as follows:
In line 1, “The implement of claim 16 wherein:” has been amended to — The implement of claim 16 wherein: the first frame member is provided with a primary gearbox; —
In lines 2-4, “a secondary gearbox operably connected by a shaft to the secondary gearbox of the second frame member to actuate the secondary gearbox” has been amended to — a fourth gearbox operably connected by a second drive shaft to a secondary gearbox of the second frame member to actuate the fourth gearbox —
In line 5, “the secondary gearbox” has been amended to — the fourth gearbox —
In lines 5-6, “the at least one rotatable blade” has been amended to — at least one rotatable blade —
In line 7, “the secondary gearbox” has been amended to — the fourth gearbox —
In lines 9-11, “a secondary gearbox operably connected by a shaft to the secondary gearbox of the third frame member to actuate the secondary gearbox” has been amended to — a fifth gearbox operably connected by a third shaft to a third gearbox of the third frame member to actuate the fifth gearbox —
In line 12, “the secondary gearbox” has been amended to — the fifth gearbox —
In lines 12-13, “the at least one rotatable blade” has been amended to — at least one rotatable blade —
In line 14, “secondary gearbox” has been amended to — third gearbox —

Claim 27 has been amended as follows:
In line 2, “each of the shafts” has been amended to — each of the drive shafts —

Claim 28 has been amended as follows:
In lines 1-2, “the variable height adjustment means comprise” has been amended to — the at least one actuator comprises—

Claims 30-51 are canceled.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J BEHRENS whose telephone number is (303)297-4336.  The examiner can normally be reached on M-F 9am-2pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM J BEHRENS/               Examiner, Art Unit 3671